             Case 18-33836 Document 937 Filed in TXSB on 06/14/19 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                             ENTERED
                                                                                                                  06/14/2019
                                  §
    In re:                        §
                                  §                              Chapter 11
    NEIGHBORS LEGACY HOLDINGS, et §
    al., 5                        §                              Case No. 18-33836 (MI)
                                  §
           Debtors.               §                              Jointly Administered
                                  §

         ORDER APPROVING THIRD INTERIM AND FINAL APPLICATION OF
       GLASSRATNER ADVISORY AND CAPITAL GROUP, LLC, AS FINANCIAL
       ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
         FOR REIMBURSEMENT OF FEES AND EXPENSES FOR THE PERIOD
                    JULY 30, 2018 THROUGH APRIL 8, 2019


             Upon the third interim and final application (“Application”) 6 of GlassRatner Advisory &

Capital Group, LLC (“GlassRatner”), as Financial Advisor to the Official Committee of

Unsecured Creditors, for Reimbursement of Fees and Expenses for the period February 1, 2019

through April 8, 2019 (“Application Period”) and for the final application period from July 30,

2018 through April 8, 2019 (the “Final Compensation Period”); and the Court having jurisdiction

over the Application pursuant to 28 U.S.C. §§ 157 and 1334; and the Application being a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that good and sufficient notice of

the Application has been given and no other or further notice is required; and the Court having

determined that the relief requested in the Application is in the best interests of the Debtors, their

estates and their creditors; and good and sufficient cause appearing therefor, it is hereby

5
  Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
of their tax identification numbers is not provided herein. A complete list of such information may be obtained on
the website of the Debtors’ proposed claims and noticing agent at www.kccllc.net/neighbors. The location of
Debtors’ principal place of business and the Debtors’ service address is: 10800 Richmond Avenue. Houston, Texas
77042.
6
  All capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms as set forth in
the Application.
        Case 18-33836 Document 937 Filed in TXSB on 06/14/19 Page 2 of 2




ORDERED as follows:

       1.      The Application is GRANTED as set forth herein.

       2.      Third interim compensation and reimbursement of expenses to GlassRatner is

hereby allowed and approved in the aggregate amount of $4,859.00 as fees for services rendered

and expenses incurred in the amount of $569.20, for a total award of $5,428.20, incurred on

behalf of the Official Committee of Unsecured Creditors during the Application Period.

       3.      Final compensation and reimbursement of expenses to GlassRatner is hereby

allowed and approved in the aggregate amount of $9,124.57 as fees for services rendered and

$569.20 as reimbursement of expenses incurred for the Final Compensation Period which

includes those amounts sought during the Application Period.

       4.      The amounts awarded herein shall be on a final basis, subject to disgorgement,

and without prejudice to the rights of: (a) GlassRatner to seek payments of any amounts not

otherwise awarded hereunder in connection with its final fee application, and (b) any party in

interest to object to the reasonableness of the Application or any portion thereof at a final hearing

thereon.

       5.      The Court shall retain jurisdiction with respect to all matters related to the

interpretation or implementation of this Order.

Signed:                                     , 2019
Signed: June 14, 2019

                                                   ____________________________________
                                              HONORABLE MARVIN ISGUR
                                                                 Marvin Isgur
                                              UNITED STATES BANKRUPTCY JUDGE
                                                       United States Bankruptcy Judge




                                                  2
